EXHIBIT 99.2 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders AVINTIV Inc. We have audited the accompanying consolidated balance sheets of AVINTIV Inc., formerly known as PGI Specialty Materials, Inc., as of December 31, 2014 and December 28, 2013, and the related consolidated statements of operations, comprehensive income (loss), changes in equity, and cash flows for each of the three years in the period ended December 31, 2014. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referredto above present fairly, in all material respects, the consolidated financial position of AVINTIV Inc. at December 31, 2014 and December 28, 2013, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2014, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Charlotte, North Carolina April 27, 2015 1 AVINTIV INC. CONSOLIDATED BALANCE SHEETS In thousands, except share data December 31,2014 December 28,2013 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Deferred income taxes Other noncurrent assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Short-term borrowings $ $ Accounts payable and accrued liabilities Income taxes payable Deferred income taxes Current portion of long-term debt Total current liabilities Long-term debt Deferred consideration — Deferred income taxes Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 22) Redeemable noncontrolling interest — Equity: Common stock — par value $0.01; 1,000,000 authorized shares; 292,491 issued and outstanding December 31, 2014; and 291,991 issued and outstanding December 28, 2013 3 3 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total AVINTIV Inc. shareholders' equity (deficit) ) Noncontrolling interest Total equity (deficit) ) Total liabilities and equity $ $ See accompanying Notes to Consolidated Financial Statements. 2 AVINTIV INC. CONSOLIDATED STATEMENTS OF OPERATIONS In thousands Fiscal Year Ended December 31, Fiscal Year Ended December 28, Fiscal Year Ended December 29, Net sales $ $ $ Cost of goods sold ) ) ) Gross profit Selling, general and administrative expenses ) ) ) Special charges, net ) ) ) Other operating, net ) ) Operating income (loss) Other income (expense): Interest expense ) ) ) Debt modifications and extinguishment costs ) ) — Foreign currency and other, net ) ) ) Income (loss) before income taxes ) ) ) Income tax (provision) benefit ) Net income (loss) Less: Earnings attributable to noncontrolling interest and redeemable noncontrolling interest ) ) — Net income (loss) attributable to AVINTIV Inc. $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted Basic and diluted loss per share (Note 17) $ $ $ ) See accompanying Notes to Consolidated Financial Statements. 3 AVINTIV INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) In thousands Fiscal Year Ended December 31, Fiscal Year Ended December 28, Fiscal Year Ended December 29, Net income (loss) $ ) $ ) $ ) Other comprehensive income (loss) Currency translation ) Employee postretirement benefits ) ) ) Cash flow hedge adjustments — — — Total other comprehensive income (loss) ) ) Income tax (provision) benefit ) ) Total other comprehensive income (loss), net of tax ) ) Comprehensive income (loss) Less: Comprehensive income (loss) attributable to noncontrolling interest and redeemable noncontrolling interest ) (6 ) — Comprehensive income (loss) attributable to AVINTIV Inc. $ ) $ ) $ ) See accompanying Notes to Consolidated Financial Statements. 4 AVINTIV INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY In thousands AVINTIV Inc. Shareholders Common Stock Additional Paid-inCapital Retained Earnings (Deficit) Accumulated Other Comprehensive Income(Loss) Total AVINTIV Inc. Shareholders' Equity (Deficit) Noncontrolling Interest Shares Amount Total Equity Balance — December31, 2011 3 ) — Amounts due to shareholders — Issuance of Common Stock 1 — Common stock call option reclass — — ) — — ) — ) Net income (loss) — — — ) — ) — ) Intercompany equipment sale elimination — — ) — — ) — ) Share-based compensation — Employee benefit plans, net of tax — ) ) — ) Currency translation — Balance — December29, 2012 3 ) ) — Amounts due to shareholders — — ) — — ) — ) Issuance of stock 31 — Common stock call option reclass — Net income (loss) — — — ) — ) ) ) Fair value of noncontrolling interest on Fiberweb Acquisition Date — Intercompany equipment sale elimination — Share-based compensation — Employee benefit plans, net of tax — ) ) — ) Currency translation, net of tax — 28 Balance — December 28, 2013 $ 3 $ $ ) $ ) $ $ $ Issuance of stock — Common stock call option reclass — Net income (loss) — — — ) — ) ) ) Periodic adjustment to redemption value — — ) — — ) — ) Intercompany equipment sale elimination — Share-based compensation — Employee benefit plans, net of tax — ) ) — ) Currency translation, net of tax — ) ) (8 ) ) Balance — December 31, 2014 $ 3 $ $ ) $ ) $ ) $ $ ) See accompanying Notes to Consolidated Financial Statements. 5 AVINTIV INC. CONSOLIDATED STATEMENTS OF CASH FLOWS In thousands Fiscal Year Ended December 31, 2014 Fiscal Year Ended December 28, 2013 Fiscal Year Ended December 29, 2012 Operating activities: Net income (loss) $ ) $ ) $ ) Adjustments for non-cash transactions: Debt modification charges — — Deferred income taxes ) ) ) Depreciation and amortization expense Non-cash impairment charge — Inventory step-up — Accretion of deferred consideration — — (Gain) loss on extinguishment of debt — — (Gain) loss on financial instruments ) ) ) (Gain) loss on sale of assets, net 3 Non-cash compensation Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Accounts payable and accrued liabilities Other, net ) Net cash provided by (used in) operating activities Investing activities: Purchases of property, plant and equipment ) ) ) Proceeds from sale of assets Acquisition of intangibles and other ) ) ) Acquisitions, net of cash acquired ) ) — Net cash provided by (used in) investing activities ) ) ) Financing activities: Proceeds from long-term borrowings Proceeds from short-term borrowings Repayment of long-term borrowings ) ) ) Repayment of short-term borrowings ) ) ) Loan acquisition costs ) ) ) Debt modification costs ) — — Issuance of common stock Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ Supplemental disclosures of cash flow information: Cash payments for interest $ $ $ Cash payments (receipts) for taxes, net $ $ $ See accompanying Notes to Consolidated Financial Statements. 6 AVINTIV INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Description of Business AVINTIV Inc. (“AVINTIV”), a Delaware corporation, and its consolidated subsidiaries (the “Company” or “Parent”) is a leading global innovator and manufacturer of specialty materials for use in a broad range of products that make the world safer, cleaner and healthier.The Company has one of the largest global platforms in the industry, with a total of 22 manufacturing and converting facilities located in 14 countries throughout the world.The Company operates through four reportable segments:North America, South America, Europe and Asia, with the main sources of revenue being the sales of primary and intermediate products to consumer and industrial markets. Note 2.Basis of Presentation The accompanying consolidated financial statements reflect the consolidated operations of the Company and have been prepared in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) as defined by the Financial Accounting Standards Board (“FASB”) within the FASB Accounting Standards Codification (“ASC”).In the opinion of management, the accompanying consolidated financial statements contain all adjustments, which include normal recurring adjustments, necessary to present fairly the consolidated results for the periods presented.Certain reclassifications of amounts reported in prior periods have been made to conform with the current year presentation. On January28, 2011, pursuant to an Agreement and Plan of Merger, dated as of November 22, 2010, affiliates of the Blackstone Capital Partners V.L.P (“Blackstone”), along with certain members of the Company's management acquired the Company (the "Merger"), for an aggregate purchase price valued at $403.5 million, excluding repayment of pre-acquisition indebtedness.The Merger was recorded using the acquisition method of accounting in accordance with the accounting guidance for business combinations and non-controller interest.Effective October 10, 2014, the Company’s corporate name was changed from “Scorpio Holdings Corporation” to “PGI Specialty Materials, Inc.”Effective June 5, 2015, the Company’s corporate name was changed to its current name of “AVINTIV Inc.” In light of the recent acquisition of Companhia Providência Indústria e Comércio, a Brazilian corporation (“Providência”) in fiscal year 2014, the Company realigned its reportable segments during the third quarter of fiscal year 2014 to more closely reflect the corporate and business strategies and to promote additional productivity and growth. Prior year information has been updated to conform to the current year presentation. Prior to 2014, the Company's fiscal year was based on a 52 week period ending on the Saturday closest to each December 31.As a result, the fiscal years ended December28, 2013 and December29, 2012 each contain operating results for 52 weeks, respectively.On December 11, 2014, the Board of Directors of the Company approved a change in the Company's fiscal year end to a calendar year ending on December31, effective beginning with the fiscal year 2014.The change has been made on a prospective basis and prior periods have not been adjusted.Since the change in the Company's year-end commenced within seven days of the month end last reported, and the new fiscal year commenced with the end of the old fiscal year, the change is not deemed a change in fiscal year for purposes of reporting subject to Rule 13a-10 or 15d-10. Note 3.Summary of Significant Accounting Policies A summary of significant accounting policies used in the preparation of the accompanying financial statements is as follows: Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Estimates are based on several factors including the facts and circumstances available at the time the estimates are made, historical experience, risk of loss, general economic conditions and trends, and the assessment of the probable future outcome.Estimates and assumptions are reviewed periodically, and the effects of changes, if any, are reflected in the statement of operations in the period that they are determined. 7 Currency Translation Assets and liabilities of non-U.S. subsidiaries, where the functional currency is not the U.S. Dollar, have been translated at year-end exchange rates, and income and expense accounts have been translated using average exchange rates throughout the year.Adjustments resulting from the process of translating an entity's financial statements into the U.S. Dollar have been recorded in the Shareholders' Equity section of the Consolidated Balance Sheet within Accumulated other comprehensive income (loss).Transactions that are denominated in a currency other than an entity's functional currency are subject to changes in exchange rates with the resulting gains and losses recorded within current earnings. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and short-term investments with original maturities at the time of purchase of three months or less.The Company maintains amounts on deposit at various financial institutions, which may at times exceed federally insured limits.However, management periodically evaluates the credit-worthiness of those institutions and has not experienced any losses on such deposits. Allowance for Doubtful Accounts The allowance for doubtful accounts represents the best estimate of probable loss inherent within the Company's accounts receivable balance.Estimates are based upon both the creditworthiness of specific customers and the overall probability of losses based upon an analysis of the overall aging of receivables as well as past collection trends and general economic conditions.As of December31, 2014 and December28, 2013, the allowance for doubtful accounts was $2.9 million and $0.8 million, respectively. Inventories Inventories are stated at the lower of cost, determined on the first-in, first-out (FIFO) method, or fair market value.The Company performs periodic assessments to determine the existence of obsolete, slow-moving and non-saleable inventories and records necessary provisions to reduce such inventories to net realizable value.Costs include direct materials, direct labor and applicable manufacturing overhead. Property, Plant and Equipment Property and equipment are stated at cost, less accumulated depreciation.For financial reporting purposes, assets placed in service are recorded at cost and depreciated using the straight-line method over the estimated useful life of the asset.Leasehold improvements are amortized over the shorter of their economic useful life or the related lease term.The range of useful lives used to depreciate property and equipment is as follows: Range of Useful Lives Building and improvements 10 to 31 years Machinery and equipment 3 to 15 years Other 3 to 7 years 8 Major expenditures for replacements and significant improvements that increase asset values and extend useful lives are also capitalized.Capitalized costs are amortized over their estimated useful lives using the straight-line method.Repairs and maintenance expenditures that do not extend the useful life of the asset are charged to expense as incurred.The carrying amounts of assets that are sold or retired and the related accumulated depreciation are removed from the accounts in the year of disposal, and any resulting gain or loss is reflected in within current earnings. The Company capitalizes costs, including interest, incurred to develop or acquire internal-use software.These costs are capitalized subsequent to the preliminary project stage once specific criteria are met.Costs incurred in the preliminary project planning stage are expensed.Other costs, such as maintenance and training, are also expensed as incurred.Capitalized costs are amortized over their estimated useful lives using the straight-line method. Pursuant to ASC 360, "Property, Plant and Equipment" ("ASC 360"), the Company assesses the recoverability of the carrying value of its property and equipment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.Recoverability is measured by a comparison of the carrying amount of an asset to the future net undiscounted cash flows expected to be generated by the asset.If the undiscounted cash flows are less than the carrying amount of the asset, an impairment loss is recognized for the amount by which the carrying value of the asset exceeds the fair value of the assets. Goodwill and Intangible Assets Pursuant to ASC 350, "Intangibles - Goodwill and Other" ("ASC 350"), goodwill and intangible assets with indefinite useful lives are no longer amortized, but are tested and reviewed annually for impairment during the fourth quarter or whenever there is a significant change in events or circumstances that indicate that the fair value of the asset may be less than the carrying amount of the asset. Recoverability of goodwill is measured at the reporting unit level and begins with a qualitative assessment to determine, as a basis for whether it is necessary to perform the two-step impairment test under ASC 350, if it is more likely than not that the fair value of each reporting unit is less than its carrying amount.For the reporting units where it is required, the first step compares the carrying amount of the reporting unit to its estimated fair value.If the estimated fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is not impaired and the second step of the impairment test is not necessary.To the extent that the carrying value of the reporting unit exceeds its estimated fair value, a second step is performed, wherein the reporting unit's carrying value of goodwill is compared to the implied fair value of goodwill.To the extent that the carrying value exceeds the implied fair value, impairment exists and must be recognized. Recoverability of other intangible assets with indefinite useful lives begins with a qualitative assessment to determine, as a basis for whether it is necessary to calculate the fair value of the indefinite-lived intangible assets, if it is more likely than not that the asset is impaired.When required, recoverability is measured by a comparison of the carrying amount of the intangible assets to the estimated fair value of the respective intangible assets.Any excess of the carrying value over the estimated fair value is recognized as an impairment loss equal to that excess. Intangible assets such as customer-related intangible assets and non-compete agreements with finite useful lives are amortized on a straight-line basis over their estimated economic lives.The weighted-average useful lives approximate the following: Weighted-Average Useful Lives Technology 13 years Customer relationships 16 years Patents 6 years 9 The Company assesses the recoverability of the carrying value of its intangible assets with finite useful lives whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.Recoverability is measured by a comparison of the carrying amount of an asset to the future net undiscounted cash flows expected to be generated by the asset.If the undiscounted cash flows are less than the carrying amount of the asset, an impairment loss is recognized for the amount by which the carrying value of the asset exceeds the fair value of the assets. Loan Acquisition Costs Loan acquisition costs are expenditures associated with obtaining financings that are capitalized in the Consolidated Balance Sheets and amortized over the term of the loans to which such costs relate.Amounts capitalized are recorded within Intangible assets, net in the Consolidated Balance Sheets and amortized to Interest expense in the Consolidated Statements of Operations. Derivative Instruments For derivative instruments, the Company applies ASC 815, "Derivatives and Hedging" ("ASC 815") which establishes accounting and reporting standards requiring that every derivative instrument (including certain derivative instruments embedded in other contracts) be recorded in the balance sheet as either an asset or liability measured at its fair value.This statement requires that changes in the derivative's fair value be recognized in current earnings unless specific hedge accounting criteria are met.In addition, a company must also formally document, designate and assess the effectiveness of transactions that receive hedge accounting treatment. Revenue Recognition Revenue is recognized and earned when all of the following criteria are satisfied: (a) persuasive evidence of a sales arrangement exists; (b) price is fixed or determinable; (c) collectability is reasonably assured; and (d) delivery has occurred or service has been rendered.The Company recognizes revenue when the title and the risks and rewards of ownership have substantially transferred to the customer.The Company permits customers from time to time to return certain products and continuously monitors and tracks such returns and records an estimate of such future returns, which is based on historical experience and recent trends. In the normal course of business, the Company extends credit, on open accounts, to its customers after performing a credit analysis based on a number of financial and other criteria.The Company performs ongoing credit evaluations of its customers' financial condition and does not normally require collateral; however, letters of credit and other security are occasionally required for certain new and existing customers. Shipping and Handling Fees and Costs Pursuant to ASC 605, "Revenue Recognition" ("ASC 605"), the Company determined that shipping fees shall be reported on a gross basis.As a result, all amounts billed to a customer in a sale transaction related to shipping and handling fees represent revenues earned for the goods provided and therefore recorded within Net sales in the Consolidated Statement of Operations.Shipping and handling costs include expenses incurred to store, move, and prepare products for shipment.The Company classifies these costs as Selling, general and administrative expenses within the Consolidated Statement of Operations, and includes a portion of internal costs such as salaries and overhead related to these activities.For the fiscal years ended December31, 2014, December28, 2013 and December29, 2012, the Company incurred $66.6 million, $38.5 million and $33.8 million related to these costs, respectively. Research and Development Costs The Company conducts research and development activities for the purpose of developing and improving new products and services.These costs are expensed when incurred and included in Selling, general and administrative expenses in the Consolidated Statement of Operations.For the fiscal years ended December31, 2014, December28, 2013 and December29, 2012, these expenditures amounted to $18.1 million and $11.8 million and $12.5 million, respectively. 10 Employee Benefit Plans The Company provides a range of benefits, including pensions and postretirement benefits to eligible current and former employees.Determining the cost associated with such benefits is dependent on various actuarial assumptions, including discount rates, expected return on plan assets, compensation increases, employee mortality, turnover rates, and healthcare cost trend rates.Actuaries perform the required calculations to determine expense in accordance with GAAP.Actual results may differ from the actuarial assumptions and are generally accumulated into Accumulated other comprehensive income (loss) and amortized into earnings over future periods.The Company reviews its actuarial assumptions at each measurement date and makes modifications to the assumptions based on current rates and trends, if appropriate. Income Taxes The Company records a tax provision for the anticipated tax consequences of the reported results of operations.The provision is computed using the asset and liability method of accounting, under which deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.In addition, the Company recognizes future tax benefits, such as net operating losses and tax credits, to the extent that realizing these benefits is considered in its judgment to be more likely than not.Deferred tax assets and liabilities are measured using currently enacted tax rates that apply to taxable income in effect for the years in which those tax items are expected to be realized or settled.The Company regularly reviews the recoverability of its deferred tax assets considering historic profitability, projected future taxable income, and timing of the reversals of existing temporary differences as well as the feasibility of our tax planning strategies.Where appropriate, a valuation allowance is recorded if available evidence suggests that it is more likely than not that some portion or all of a deferred tax asset will not be realized.Changes to valuation allowances are recognized in earnings in the period such determination is made. The Company accounts for uncertain tax positions by recognizing the financial statement effects of a tax position only when, based upon the technical merits, it is more-likely-than-not that the position will be sustained upon examination.The tax impacts recognized in the financial statements from such positions are then measured based on the largest impact that has a greater than 50% likelihood of being realized upon settlement.The Company recognizes potential accrued interest and penalties associated with unrecognized tax positions as a component of the provision for income taxes. Net (Loss) Income Per Share Basic net loss per share (“EPS”) is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted EPS is calculated by adjusting weighted average shares outstanding for the dilutive effect of common stock outstanding for the period, using the treasury stock method. Diluted EPS excludes all dilutive potential common shares if their effect is anti-dilutive. For the fiscal years ended December31, 2014,December28, 2013, and December29, 2012, 22,721, 23,395, and 20,460 share options, respectively, and 3,000 restricted stock units for the fiscal years ended December31, 2014, and December28, 2013 have been excluded as their effect is anti-dilutive. 11 Recent Accounting Standards Changes to GAAP are established by the FASB in the form of Accounting Standards Updates (“ASUs”) to the FASB’s ASC.The Company considers the applicability and impact of all ASUs.ASUs not listed below were assessed and determined not to be applicable or are expected to have minimal impact on the Company’s Condensed Financial Statements. In April 2015, the FASB issued ASU No.2015-03, “Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs” (“ASU 2015-03”) which requires an entity to present debt issuance costs related to a recognized debt liability in the balance sheet as a direct deduction from the carrying amount of the debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this update. ASU 2015-03 is effective on a retrospective basis for financial statements issued for fiscal years beginning after December15, 2015, and interim periods within those fiscal years beginning after December 15, 2016. The adoption of this guidance concerns presentation only and will not have any impact on the Company’s financial results. In January 2015, the FASB issued ASU No. 2015-01, "Income Statement - Extraordinary and Unusual Items" ("ASU 2015-01") which eliminates from GAAP the concept of extraordinary items.Under the new guidance, an event or transaction that meets the criteria for extraordinary classification is segregated from the results of ordinary operations and shown as a separate item in the income statement, net of tax.In addition, certain other related disclosures are required.ASU 2015-01 is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2015.Early adoption is permitted provided that the guidance is applied from the beginning of the fiscal year of adoption.The Company does not expect that the adoption of this guidance will have a material effect on its financial results. In August 2014, the FASB issued ASU No. 2014-15, “Presentation of Financial Statements - Going Concern” (“ASU 2014-15”).The new guidance addresses management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern and to provide related footnote disclosures.Substantial doubt is defined as an indication that it is probable that an entity will be unable to meet its obligations as they become due within one year after the date that financial statements are issued.Management’s evaluation should be based on relevant conditions or events, considered in the aggregate, that are known and reasonably knowable at the date that the financial statements are issued.ASU 2014-15 is effective prospectively for reporting periods beginning after December 15, 2016, with early adoption permitted.The Company does not expect that the adoption of this guidance will have a material effect on its financial results. In May 2014, the FASB issued ASU No. 2014-09, "Revenue from Contracts with Customers" ("ASU 2014-09"), which creates a comprehensive, five-step model for revenue recognition that requires a company to recognize revenue to depict the transfer of promised goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services.Under the new guidance, a company will be required to use more judgment and make more estimates when considering contract terms as well as relevant facts and circumstances when identifying performance obligations, estimating the amount of variable consideration in the transaction price and allocating the transaction price to each separate performance obligation.In addition, ASU 2014-09 enhances disclosures about revenue, provides guidance for transactions that were not previously addressed comprehensively and improves guidance for multiple-element arrangements.ASU 2014-09 is effective for annual reporting periods beginning after December 15, 2016 and allows for either full retrospective or modified retrospective adoption.Early application is not permitted.The Company is currently evaluating the impact of adopting ASU 2014-09 on its financial results. In April 2014, the FASB issued ASU No. 2014-08, "Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity" ("ASU 2014-08"), which changes the criteria for determining which disposals can be presented as discontinued operations and modifies related disclosure requirements.Under the new guidance, a discontinued operation is defined as a disposal of a component or a group of components that is disposed of or is classified as held for sale and represents a strategic shift that has (or will have) a major effect on an entity's operations and financial results.In addition, ASU 2014-08 enhances disclosures for reporting discontinued operations.ASU 2014-08 is effective prospectively for reporting periods beginning after December 15, 2014, with early adoption permitted.The Company adopted this accounting pronouncement effective January 1, 2015.The adoption of this guidance did not have a significant impact on the Company's financial results. 12 In July 2013, the FASB issued ASU No. 2013-11, "Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists" ("ASU 2013-11"), which requires an unrecognized tax benefit, or a portion of an unrecognized tax benefit, be presented in the financial statements as a reduction of a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward if such settlement is required or expected in the event the uncertain tax position is disallowed.In situations where a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction or the tax law of the jurisdiction does not require, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets.ASU 2013-11 is effective prospectively for reporting periods beginning after December 15, 2013, with retroactive application permitted.The Company adopted this accounting pronouncement effective December 29, 2013.The adoption of this guidance did not have a significant impact on the Company's financial results. In February 2013, the FASB issued ASU No. 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income” (“ASU 2013-02”), which requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, ASU 2013-02 requires an entity to present, either on the face of the income statement or in the notes to the financial statements, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts, an entity is required to cross-reference to other disclosures required under GAAP that provide additional detail about those amounts. The amendments in ASU 2013-02 do not change the current requirements for reporting net income or other comprehensive income in the financial statements. ASU 2013-02 is effective prospectively for reporting periods beginning after December15, 2012. The adoption of this guidance concerns disclosure only and did not have an impact on our financial results. In July 2012, the FASB issued ASU No. 2012-02, “Testing Indefinite-Lived Intangible Assets for Impairment” which amended the guidance on the annual impairment testing of indefinite-lived intangible assets other than goodwill. The amended guidance will allow a company the option to first assess qualitative factors to determine whether it is more-likely-than-not that the fair value of an indefinite-lived intangible asset is less than its carrying amount. If, based on the qualitative assessment, it is more-likely-than-not that the fair value of an indefinite-lived intangible asset is less than its carrying amount, quantitative impairment testing is required. However, if a company concludes otherwise, quantitative impairment testing is not required. This new guidance was adopted in the fourth quarter of 2012 and its adoption did not significantly impact the Company’s consolidated financial statements. Note 4.Acquisitions Providência Acquisition On January 27, 2014, the Company announced that PGI Polímeros do Brazil, a Brazilian corporation and wholly-owned subsidiary of the Company ("PGI Acquisition Company"), entered into a Stock Purchase Agreement with Providência and certain shareholders named therein.Pursuant to the terms and subject to the conditions of the Stock Purchase Agreement, PGI Acquisition Company agreed to acquire a 71.25% controlling interest in Providência (the “Providência Acquisition”).Providência is a leading manufacturer of spunmelt nonwoven products primarily used in hygiene applications as well as industrial and healthcare applications.Based in Brazil, Providência has three locations, including one in the United States. The Providência Acquisition was completed on June 11, 2014 (the "Providência Acquisition Date") for an aggregate purchase price of $424.8 million and funded with the proceeds from borrowings under an incremental term loan amendment to the Company's existing Senior Secured Credit Agreement as well as the proceeds from the issuance of $210.0 million of 6.875% Senior Unsecured Notes due in 2019. 13 The components of the purchase price are as follows: In thousands Consideration Cash consideration paid to selling stockholders $ Cash consideration deposited into escrow Deferred consideration Debt repaid Total consideration $ Total consideration paid included $47.9 million of deferred purchase price (the "Deferred Purchase Price").The Deferred Purchase Price is held by the Company and relates to certain unaccrued tax claims of Providência (the “Providência Tax Claims”). Refer to Note 16, “Income Taxes” for further information on the Providência Tax Claims.The Deferred Purchase Price is denominated in BrazilianReais and accretes at a rate of 9.5% per annum compounded daily.Based on the Company's best estimate, the resolution of the Providência Tax Claims is expected to take longer than a year.As a result, the Deferred Purchase Price is classified as a noncurrent liability. As required by Brazilian law, PGI Acquisition Company filed a mandatory tender offer registration request with the Securities Commission of Brazil (Comissão de Valores Mobiliários or the “CVM”) in order to launch as required by Brazilian law, after the CVM's approval, a tender offer to acquire the remaining 28.75% of the outstanding capital stock of Providência that is currently held by the minority shareholders (the “Mandatory Tender Offer”).The price per share to be paid to the minority shareholders in connection with the Mandatory Tender Offer will be substantially the same as paid to the selling shareholders up acquisition of control, including the portion allocated to deferred purchase price and escrow.In addition, the Company voluntarily opted to amend the Mandatory Tender Offer to provide the minority shareholders with an alternative price structure with no escrow or deferred purchase price.Based on the alternative offer, the minority shareholders would receive an all-cash purchase price at closing.The Mandatory Tender Offer registration request is currently under review with the CVM.Once the Mandatory Tender Offer is approved and launched, the minority shareholders have the right, but not the obligation, to sell their remaining outstanding capital stock of Providência.Given such right of the minority shareholders, the Company determined that ASC 480, "Distinguishing Liabilities from Equity" ("ASC 480") requires the noncontrolling interest to be presented as mezzanine equity on the Consolidated Balance Sheets and adjusted to its estimated maximum redemption amount at each balance sheet date.Refer to Note 17, "Redeemable Noncontrolling Interest" for further information on the accounting of the redeemable noncontrolling interest. The Providência Acquisition was recorded using the acquisition method of accounting in accordance with the accounting guidance for business combinations.As a result, the total purchase price has been allocated to assets acquired and liabilities assumed based on the preliminary estimate of fair market value of such assets and liabilities at the Providência Acquisition Date.Any excess of the purchase price is recognized as goodwill. The Company obtained new information related to the assets acquired and liabilities assumed of Providência. The facts and circumstances existed at the date of acquisition and, if known, would have affected the measurement of the amounts recognized at that date. The Company updated its fair market value estimates for inventory, property, plant and equipment, intangible assets and redeemable noncontrolling interest.In addition, impacts related to deferred tax and goodwill were recorded.In accordance with ASC 805, "Business Combinations" ("ASC 805"), measurement period adjustments are not included in current earnings, but recognized as of the date of acquisition with a corresponding adjustment to goodwill resulting from the change in preliminary amounts.As a result, the Company adjusted the preliminary allocation of the purchase price initially recorded at the Providência Acquisition Date to reflect these measurement period adjustments.The estimated fair values of Providência assets acquired, liabilities assumed and resulting goodwill are subject to adjustment as the Company finalizes its fair value analysis.The Company has not completed the detailed valuation work necessary to arrive at the required estimates of the fair value of Providência net assets and the related allocation of purchase price.The Company is still waiting on additional information to finalize the valuation of its acquired intangible assets and property, plant and equipment accounting as well as the accounting for certain tax matters.The Company will complete its final purchase price allocation during the second quarter of 2015. 14 The preliminary allocation of the purchase price and related measurement period adjustments are as follows: In thousands Preliminary June 11, 2014 Measurement Period Adjustments Adjusted June 11, 2014 Cash $ $
